DETAILED ACTION
Claims 1, 2, 4, 6, 7, 9, 11-13, 15, 17, and 18 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/31/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. The examiner has considered all evidence presented by the Applicant and finds that the references do not disclose all the limitations in the claims (e.g., determining a beam sequence; receiving measurement information of beam sequences, wherein the measurement information comprises received power of at least one of the following signals: a reference signal, a synchronization signal, and a channel state reference signal; and determining a network device which a beam sequence with received power greater than a preset power threshold belongs to; and if a coverage area of the network service provided by a first network device includes a coverage area of the network service provided by a second network device, deleting the second network device from the first set of candidate network devices).


Allowable Subject Matter
Claims 1, 2, 4, 6, 7, 9, 11-13, 15, 17, and 18 (renumbered as claims 1-12) are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 




/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469